         Case 1:19-cv-09439-PKC Document 26 Filed 10/21/19 Page 1 of 2

                                               UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                            New York Regional Office
                                   Brookfield Place, 200 Vesey Street, Suite 400
                                            New York, NY 10281-1022



                                                                  October 21, 2019

 Via ECF

 Honorable P. Kevin Castel
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

       Re:     SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

         Plaintiff Securities and Exchange Commission (“Commission”) respectfully submits this
letter to seek additional time, from October 21, 2019 to October 23, 2019, to move to file certain
documents under seal and in redacted form on ECF. Counsel for Defendants consent to this
request.

         On October 17, 2019, the Commission submitted a letter to the Court, Dkt. No. 17,
apprising the Court of its efforts to resolve with the Defendants and various non-parties issues
relating to the scope of potential redactions to twelve exhibits to the declaration of Commission
attorney Daphna Waxman submitted in support of the Commission’s Emergency Application for
an Order to Show Cause, Temporary Restraining Order and Order Granting Expedited
Discovery and Other Relief against Defendants Telegram Group Inc. and Ton Issuer Inc. (the
“Application”). The twelve exhibits contain information that is potentially entitled to
confidential treatment on privacy and/or proprietary information grounds. In its October 17
letter, the Commission noted that it had been diligently attempting to work out an agreement
with the entities whose documents are at issue as to what to seek to file under seal and in
redacted form on ECF, while still meeting the standards for non-disclosure set forth in Lugosch
v. Pyramid Company of Onondaga, 435 F.3d 110 (2d Cir. 2006). The Commission stated that it
hoped to resolve these issues by today and requested permission to submit a proposed motion for
an Order to file these documents under seal and in redacted form on ECF by this date.

         Since that letter was filed, we have significantly narrowed the issues in dispute.
However, there remain disputed issues as to four documents that we hope to resolve or at least
significantly narrow shortly. One of the affected non-parties has asked that the Commission
request two additional days to file the motion to seal in the hope that we can narrow or
eliminate the issues for the Court to resolve. This is the second request for additional time to
file the motion to seal. We therefore respectfully request until Wednesday, October 23, 2019, to
file the motion to seal.
         Case 1:19-cv-09439-PKC Document 26 Filed 10/21/19 Page 2 of 2
The Honorable P. Kevin Castel
October 21, 2019
Page 2




                                            Respectfully submitted,

                                              /s/ Kevin P. McGrath
                                            Kevin P. McGrath
                                            Senior Trial Counsel
                                            Securities and Exchange Commission


cc (via ECF Only): Counsel for Defendants
